                                                                                           FILED
            Case 1:21-cv-00262-UNA Document 4 Filed 02/05/21 Page 1 of 2


                                                                                               2/5/2021
                                                                                      Clerk, U.S. District & Bankruptcy
                            UNITED STATES DISTRICT COURT                              Court for the District of Columbia
                            FOR THE DISTRICT OF COLUMBIA

OMAR MEDINA ALEJANDRO,                                )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )       Civil Action No. 21-0262 (UNA)
                                                      )
UNITED STATES GOVERNMENT,                             )
                                                      )
                       Defendant.                     )

                                    MEMORANDUM OPINION

       This matter is before the Court on its initial review of the plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. Under the statute governing in forma

pauperis proceedings, the Court is required to dismiss a case “at any time” it determines that the

action is frivolous, malicious, or fails to state a claim upon which relief may be granted. 28

U.S.C. § 1915(e)(2).

       Plaintiff devotes dozens of pages to a discussion of the chemical castration of convicted

child molesters under the laws of California and other states, including Florida, Iowa, Georgia,

Louisiana, Montana, Oregon, Texas, Wisconsin, and Alabama. He takes exception to a state’s

authority to impose such punishment even though, he states, he is not a child molester. He

alleges that the chemical castration law increases the risk that U.S. prisoners of war will be

mistreated, encourages the “targeting of other groups and classes in society today,” and

“negatively affect[s]” “[e]verybody” in the United States. Dkt. 1 at 2. Beyond challenging the

use of chemical castration, plaintiff raises an array of concerns, such as the use of “infrared

technology” by psychologists in a manner that can cause “human cells [to] mutate[],” the

invasion of “his privacy at home,” the forcing of “verbal child porn on the individual’s brain,”

“the indirect classification of being labeled a child molester by unprofessional psychologists,”
          Case 1:21-cv-00262-UNA Document 4 Filed 02/05/21 Page 2 of 2




and “unprofessional psychologists trying to figure out if the individual is a closeted child

molester.” Id. at 4.

       Having reviewed plaintiff’s lengthy musings on the topics of chemical castration, child

molestation, mental health, privacy, prisoners of war, and the human brain and the diagrams he

incorporates, the Court concludes that the complaint’s factual allegations are irrational or wholly

incredible, rendering it subject to dismissal as frivolous. See Denton v. Hernandez, 504 U.S. 25,

33 (1992) (“[A] finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible[.]”); Neitzke v. Williams, 490 U.S. 319, 325 (1989)

(“[A] complaint, containing as it does both factual allegations and legal conclusions, is frivolous

where it lacks an arguable basis either in law or in fact.”); Crisafi v. Holland, 655 F.2d 1305,

1307–08 (D.C. Cir. 1981) (“A court may dismiss as frivolous complaints . . . postulating events

and circumstances of a wholly fanciful kind.”).

       The Court will grant plaintiff’s application to proceed in forma pauperis and will dismiss

the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

       A separate order will issue.

                                                      /s/
                                                      RANDOLPH D. MOSS
                                                      United States District Judge
DATE: February 5, 2021
